DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claims 1-18 are pending in this application and have been examined on the merits.
Response to Arguments
Applicant’s arguments, see pg. 8, filed 07/27/2022, with respect to the drawing objections and claim interpretation have been fully considered and are persuasive.  The objections to the drawings have been withdrawn. The claim interpretation clarification of the Examiner is no longer necessary since the structures of note have been amended in the claims.
Applicant’s arguments with respect to claim(s) 1-18 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. Independent claims 1 and 15 have been amended by the applicant to include the novel limitations of “telescopic runner” and “the middle section being horizontally offset from and arranged between the base portion and the lower holding section”. These novel limitations were not previously present in the independent claims or any of the dependent claims. The novel limitations change the scope of the claim set enough to warrant a new ground of rejection.
Claim Objections
Claim 15 is objected to because of the following informalities:  The language “and the and lower holding section” on line 8 of claim 15 should be changed to “and the lower holding section” for clarity.  Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-3 5-10 14-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over DE 102010021283A1 (referred to as Puiu) in view of WO 2010089553 (referred to as Foster); as evidenced by Puiu DE 102010021283 A1 Espacenet Machine Translation (referred to as Puiu machine translation).
Regarding claim 1, Puiu discloses a fastening element for fixing a telescopic runner at a side grid (fastening part 26 for fixing telescopic rail 15. See figs. 6-7) comprising: 
multiple rods (rods 4-5),
the fastening element comprising an upper holding section (section of fastening part 26 located above where the fastening tab 29 meets the main body 30 which includes upper hook part 27. See annotated fig. 1)
comprising a base portion (section where bearing plate 29 and upper hook part 28 connect to main body 30. See annotated fig. 1),
a lower holding section (section of fastening part 26 located below the upper edge of lower hook part 28 which includes lower hook part 28. See Puiu machine translation, para. 41 and annotated fig. 1)
and a middle section (section of the main body 30 below the base portion but above lower hook part 28. See annotated fig. 1),
the middle section being arranged between the base portion and the lower holding section (see annotated fig. 1),
wherein the upper and lower holding sections are adapted to encompass respective upper sides of said rods (see figs. 3-4)
in order to enable hanging arrangement of the fastening element (arrangement disclosed in figs. 3-4)
on the side grid by a top-down movement (see Puiu machine translation, para. 43),
and wherein the fastening element further comprises a lock portion (hook 33. See fig. 6),
the lock portion being reversibly deformable between a locked and an unlocked state (see Puiu machine translation, para. 43),
the lock portion being further adapted to interact with a lower side of one of said rods (see fig. 6)
in the locked state (see fig. 6)
in order to avoid unhooking of the fastening element in said locked state (see Puiu machine translation, para. 43).
Puiu does not disclose a geometry of fastening element in which the middle section is horizontally offset from the base portion.
However, Foster does disclose a fastening element in which a middle section is horizontally offset from a base portion (figs. 8a-8c discloses a middle section between hook sections being offset horizontally from a base portion where the upper hook connects to a middle section of sliding support. See annotated fig. 2).
Puiu and Foster are considered analogous to the claimed invention because they both are in the field of securing guide rails to the inside of ovens. It would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to modify the middle section of Puiu to have the offset geometry of Foster in order to prevent the brackets from being pulled away from the wires (Foster: pg. 3, lines 27-32).
Regarding claim 2, Puiu in view of Foster discloses the invention of claim 1 and the combination further discloses wherein upper holding section comprises a hook-shaped end portion (Puiu: upper hook part 27. See figs. 6-7).
Regarding claim 3, Puiu in view of Foster discloses the invention of claim 1 and the combination further discloses wherein the lower holding section comprises a hook-shaped end portion (Puiu: lower hook part 28. See figs. 6-7).
Regarding claim 5, Puiu in view of Foster discloses the invention of claim 1 and the combination further discloses wherein the lock portion comprises a grip portion (Puiu: handle part 37), said grip portion being arranged such that the grip portion can be handled at a front side at which the telescopic runner is fixable (Puiu: fig. 6 discloses handle part 37 being located on a side close to rod 3. Figs. 1 and 6 and Puiu machine translation, para. 30 discloses rod 3 being located at the front of the oven cavity).
Regarding claim 6, Puiu in view of Foster discloses the invention of claim 1 and the combination further discloses wherein the lock portion comprises a longitudinal axis (Puiu: see annotated fig. 3), said longitudinal axis extending in the horizontal or vertical direction (Puiu: see annotated fig. 3).
Regarding claim 7, Puiu in view of Foster discloses the invention of claim 1 and the combination further discloses comprising a U-like shape (Puiu: U-shape formed by fastening tab 29. See fig. 7) thereby forming a recess (Puiu: recess formed by fastening tab 29. See fig. 7 and annotated fig. 1) for receiving the telescopic runner (Puiu: see Puiu machine translation, para. 39) in order to integrate the telescopic runner in a space between an upper rod and a lower rod of the side grid (Puiu: see figs. 1 and 6).
Regarding claim 8, Puiu in view of Foster discloses the invention of claim 1 and the combination further discloses said lock portion extending laterally from said base portion (Puiu: see fig. 6).
Regarding claim 9, Puiu in view of Foster discloses the invention of claim 1 and the combination further discloses wherein the lock portion comprises a protrusion (Puiu: outer end 36. see fig. 6 and Puiu machine translation, para. 43) engaging below the lower side of said one of said rods in the locked state (Puiu: see fig. 6. Puiu machine translation, para. 43 discloses hook 3 acting to prevent accidental removal upwards and since outer end loops below rod 5 it must engage with the bottom of rod 5 in order to lock fastening part 26).
Regarding claim 10, Puiu in view of Foster discloses the invention of claim 1 and the combination further discloses wherein the lock portion comprises a hook-like shape (Puiu: see fig. 6) and is integrated in the lower section (Puiu: see fig. 6).
Regarding claim 14, Puiu in view of Foster discloses the invention of claim 1 and the combination further discloses a household appliance (Puiu: see Puiu machine translation, para. 30) with a cavity (Puiu: see fig. 1 and Puiu machine translation, para. 30) and a pair of side grids (Puiu: guide grid 1. See fig. 1 and Puiu machine translation, para. 30) included in the cavity (Puiu: see fig. 1 and Puiu machine translation, para. 30), wherein telescopic runners (Puiu: guide rail 15) are attached to said side grids (Puiu: see fig. 1) by means of the fastening element according to claim 1 (Puiu: see claim 1 above).
Regarding claim 15, Puiu discloses a fastening element for fixing a telescopic runner to a side grid within a cooking cavity of a cooking appliance (Puiu: fastening part 26 for fixing telescopic rail 15. See figs. 6-7 and Puiu machine translation, para. 1), the side grid comprising: 
a vertically planar array of spaced-apart, horizontally extending rods (Puiu: see fig. 2)
disposed adjacent to a side wall of the cooking cavity (Puiu: see Puiu machine translation, para. 2),
the fastening element comprising: an upper holding section (Puiu: section of fastening part 26 located above where the fastening tab 29 meets the main body 30 which includes upper hook part 27. See annotated fig. 1)
having a base portion (Puiu: section where bearing plate 29 and upper hook part 28 connect to main body 30. See annotated fig. 1) 
and a hook-like shaped portion (Puiu: upper hook part 28)
opening downward (Puiu: see at least fig. 7)
and dimensioned to correspond to, and configured to engage, a first rod of said array of rods (Puiu: fig. 6 discloses upper hook part engaging with rod 4);
a lower holding section (Puiu: section of fastening part 26 located below the upper edge of lower hook part 28 which includes lower hook part 28. See Puiu machine translation, para. 41 and annotated fig. 1)
configured to engage a second rod of said array of rods (Puiu: fig. 6 discloses lower hook part 28 engaging with rod 5);
a middle section (Puiu: section of the main body 30 below the base portion but above lower hook part 28. See annotated fig. 1)
disposed between the base portion and the lower holding section (Puiu: see annotated fig. 1)
and defining a laterally protruding recess (Puiu: recess formed by fastening tab 29. See fig. 7 and annotated fig. 1)
configured to accommodate and support said telescopic runner (Puiu: see Puiu machine translation para. 39)
therein at a vertical position (Puiu: see figs. 2 and 6 and Puiu machine translation, pg. 5, para. 2)
within said cooking cavity (Puiu: see fig. 1 and Puiu machine translation, pg. 4, para. 1)
defined between the first and second rods (Puiu: see fig. 1 and Puiu machine translation, pg. 4, para. 1);
and a locking portion (Puiu: hook 33. See fig. 6)
that is reversibly deflectable from a resting, locked position (Puiu: see Puiu machine translation, para. 43)
in which the locking portion interacts with one of said first and second rods (Puiu: see fig. 6)
to inhibit removal of the fastening element (Puiu: see Puiu machine translation, para. 43),
to a deflected, unlocked position (Puiu: see Puiu machine translation, para. 44)
upon application of an external force (Puiu: see Puiu machine translation, para. 44)
thereto in which the locking portion ceases to interact with the fastening element (Puiu: see Puiu machine translation, para. 44 and fig. 6)
thereby no longer inhibiting removal of said fastening element (Puiu: see Puiu machine translation, para. 44),
said locking element being biased in said locked position such that removal of said external force will cause said locking element to tend to return to said locked position (Puiu: Puiu machine translation, para. 43 and fig. 6 discloses that hook 33 is biased via gravity to move into the locking position while the fixing part 26 is installed on rods 4-5);
said fastening element being affixable (Puiu: see fig 6 and Puiu machine translation, para. 43)
and removable (Puiu: see fig 6 and Puiu machine translation, para. 44)
to/from said first and second rods (Puiu: see Puiu machine translation, pg. 5, paras. 6-7)
via only vertical movement relative thereto (Puiu: Puiu machine translation, pg. 5, paras. 6-7 discloses that fixing part 26 can be removed via only vertical movement once hook 33 is moved out of its locking position).
Puiu does not disclose a geometry of fastening element in which the middle section is horizontally offset from the base portion.
However, Foster does disclose a fastening element in which a middle section is horizontally offset from a base portion (figs. 8a-8c discloses a middle section between hook sections being offset horizontally from a base portion where the upper hook connects to a middle section of sliding support. See annotated fig. 2).
Puiu and Foster are considered analogous to the claimed invention because they both are in the field of securing guide rails to the inside of ovens. It would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to modify the middle section of Puiu to have the offset geometry of Foster in order to prevent the brackets from being pulled away from the wires (Foster: pg. 3, lines 27-32). 
Claim(s) 4 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Puiu in view of Foster as applied to claims 1 and 15 above, and further in view of DE 202013102739 U1 (referred to as Giesbert). The combination is further evidenced by Giesbert DE 202013102739 Espacenet Machine Translation (referred to as Giesbert machine translation).
Regarding claim 4, Puiu in view of Foster discloses the invention of claim 1 but the combination does not explicitly disclose a configuration of the lock portion which is formed by a tongue-like portion being obtained by one or more cuts separating the lock portion from the remaining fastening element portions.
However, Giesbert does disclose a lock portion is formed by a tongue-like portion (figs. 3-8 disclose spring part 15 being a locking element formed by a tongue like portion) being obtained by one or more cuts (shear cuts which result from punching out the metal for the holding section of spring part 15. See fig. 7 and Giesbert machine translation para. 22) separating the lock portion from remaining fastening element portions (fig. 7 discloses the spring part 15 being separate from the main body of the fastening element 9 as a result of the shear cuts).
Puiu and Giesbert are considered analogous to the claimed invention because they both are in the field of securing guide rails to the inside of ovens. It would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to modify the upper holding section of Puiu to include the locking mechanism of Giesbert for further secure the upper holding section in place (Giesbert machine translation, para. [0021]).
Regarding claim 16, Puiu in view of Foster discloses the invention of claim 15 but the combination does not disclose said base portion of the upper holding section comprising said locking element, said locking element comprising a tongue-like projection extending horizontally along an axis parallel to said first rod, a lateral protrusion extending from said tongue portion so as to engage a lower side of said first rod in said locked position thereby inhibiting vertically upward movement of said fastening element, and a grip portion extending longitudinally forward and being easily accessible from a front side of said fastener in order to forcibly deflect said tongue portion from said locked position to said unlocked position.
However, Giesbert does disclose a fastening element (fastener 9) with a base portion of an upper holding section comprising a locking element (fig. 7 discloses spring part 15 being connected to a base portion, where the base portion is the section of fastener 9 to which spring part 15, leg 10, and leg 12 are all connected. Fig. 6 discloses spring part 15 being located on the upper of two rods), said locking element comprising a tongue-like projection (see figs. 4 and 7) extending horizontally (fig. 4 discloses 15 extending horizontally) along an axis parallel to a first rod (see fig. 4), a lateral protrusion (see annotated fig. 4) extending from said tongue portion (see annotated fig. 4) so as to engage a lower side of said first rod (see annotated fig. 4) in a locked position (see annotated fig. 4) thereby inhibiting vertically upward movement of said fastening element (see Giesbert machine translation, para. [0039]), and a grip portion (see annotated fig. 4) extending longitudinally forward (see annotated fig. 4) and being easily accessible from a front side of said fastener (see fig. 4) in order to forcibly deflect said tongue portion from said locked position to said unlocked position (see Giesbert machine translation, para. [0039]).
Puiu and Giesbert are considered analogous to the claimed invention because they both are in the field of securing guide rails to the inside of ovens. It would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to modify the upper holding section of Puiu to include the locking mechanism of Giesbert for further secure the upper holding section in place (Giesbert machine translation, para. [0021]).
Claim(s) 11 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Puiu in view of Foster as applied to claims 1 and 15 above, and further in view of US 1,598,003 (referred to as Arthur).
Regarding claim 11, Puiu in view of Foster discloses the invention of claim 10 but the combination does not disclose wherein the lower holding section comprises two counter-bearing portions, said counter-bearing portions being arranged at different sides of the lock portions.
However, Arthur does disclose a holding section comprises two counter-bearing portions (outer tongues 19 and 20), said counter-bearing portions being arranged at different sides of the lock portions (figs. 4-5 disclose outer tongues 19 and 20 being arranged at different sides of inner tongue 17 which acts as a lock portion. See pg. 2, lines 16-29).
Puiu and Arthur are considered analogous to the claimed invention because they both are in the field of quick attachment mechanisms for rods. It would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to modify the fastening part of Puiu to have the locking tongue orientation of Arthur in order to simplify manufacturing.
Regarding claim 17, Puiu in view of Foster discloses the invention of claim 15 and the combination further discloses said lower holding section comprising said locking element (Puiu: see fig. 7 and annotated fig. 1), said locking element comprising a protrusion (Puiu: outer end 36. see fig. 6 and Puiu machine translation, para. 43) that in said locked position is arranged at a lower side of said second rod (Puiu: see fig. 6. Puiu machine translation pg.  5, para. 6 discloses hook 3 acting to prevent accidental removal upwards and since outer end loops below rod 5 it must engage with the bottom of rod 5 in order to lock fastening part 26) thereby inhibiting vertically upward movement of said fastening element (Puiu: see Puiu machine translation pg. 5, para. 6), and a grip portion (Puiu: handle part 37) extending downward (Puiu: fig. 6 discloses handle part 37 extending downward) and being easily accessible from below said second rod (Puiu: see fig. 6) in order to forcibly deflect said locking portion from said locked position to said unlocked position (Puiu: see Puiu machine translation, para. 44), said locking element and said protrusion being configured to yield a snap-in connection (Puiu: Puiu machine translation, para. 43 discloses locking hook 33 automatically securing to and firmly fixes to rod 5 and lower hook member 28 latching onto rod 5. Fig. 6 discloses the latched or snapped position of fastening part 26) upon downward installation of said fastening element on said first and second rods (Puiu: see Puiu machine translation, para. 43).
Puiu does not disclose a configuration of the fastening element in which said lower holding section further comprises first and second counter-bearing portions arranged at opposing sides of said locking portion and configured to cooperate with said locking portion to interact with said second rod thereby inhibiting lateral movement of said fastening element when said locking portion is in said locked position.
However, Arthur does disclose a fastening element (holding device of at least fig. 1) wherein a lower holding section comprising first and second counter-bearing portions (outer tongues 19 and 20) arranged at opposing sides of a locking portion (figs. 4-5 disclose outer tongues 19 and 20 being arranged at different sides of middle tongue 17 which acts as a lock portion. See pg. 2, lines 16-29) and configured to cooperate with said locking portion (see figs. 4-5 and pg. 2, lines 16-29) to interact with a rod (figs. 4-5 and pg. 1, lines 97-110) thereby inhibiting lateral movement of said fastening element when said locking portion is in said locked position (figs. 4-5 and pg. 1, lines 97-110).
Puiu and Arthur are considered analogous to the claimed invention because they both are in the field of quick attachment mechanisms for rods. It would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to modify the fastening part of Puiu to have the locking tongue orientation of Arthur in order to simplify manufacturing.
Claim(s) 12 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Puiu in view of Foster as applied to claims 1 and 15 above, and further in view of US 2005/0121561 (referred to as Sweigard).
Regarding claim 12, Puiu in view of Foster discloses the invention of claim 1 but the combination does not disclose a configuration of the upper holding section which comprises two hook portions and the lock portion is arranged between said hook portions.
However, Sweigard does disclose an upper holding section comprising two hook portions (opposing fingers 121 and 123. See figs. 2-3) and the lock portion is arranged between said hook portions (finger member 125 which acts as a lock as disclosed by para. [0022]. See figs. 2-3).
Puiu and Sweigard are considered analogous to the claimed invention because they both are in the field of quick attaching mechanisms for rods. It would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to modify the upper holding section of Puiu to have the securing mechanism of Sweigard in order to prevent rotating and vibration about the upper rod (Sweigard, para. [0011]).
Regarding claim 18, Puiu in view of Foster discloses the invention of claim 15 but the combination does not disclose
A configuration of the fastening element in which said upper holding section comprises two hook portions and said locking element between said two hook portions, said lock portion being configured to interact with a lower side of said first rod in said locked position thereby inhibiting vertically upward movement of said fastening element, and a grip portion extending in a direction perpendicular to the planar array of said rods and being easily accessible from adjacent a lateral side of said fastener in order to forcibly deflect said locking portion from said locked position to said unlocked position.
However, Sweigard does disclose an upper holding section comprising two hook portions (opposing fingers 121 and 123. See figs. 2-3) and a locking element between said two hook portions (finger member 125 which acts as a lock as disclosed by para. [0022]. See figs. 2-3), said lock portion being configured to interact with a lower side of a first rod in a locked position (when Puiu is modified to have the locking finger geometry of Sweigard, the locking finger will be capable of gripping the upper rod in the same way as is shown in fig. 2 of Sweigard) thereby inhibiting vertically upward movement of a fastening element (see para. 22), and a grip portion (upraised flanges of finger members 121, 123, and 125. See fig. 2) extending in a direction perpendicular to the planar array of said rods (fig. 2 discloses the upright flanges extending at least partially in the direction perpendicular to the axis of shaft 131) and being easily accessible from adjacent a lateral side of said fastener (when Puiu is modified to have the locking finger geometry of Sweigard, the upraised flanges at the end of the locking fingers will be easily accessible since they extend away from the rods. See fig. 2 of Sweigard) in order to forcibly deflect said locking portion from said locked position to said unlocked position (para. 22 discloses the locking finger geometry being designed to allow the shaft portion 131 to be released from the finger members 121, 123, and 125 which would require a forced deflection of at least some of the fingers in order to unlock the shaft portion 131).
Puiu and Sweigard are considered analogous to the claimed invention because they both are in the field of quick attaching mechanisms for rods. It would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to modify the upper holding section of Puiu to have the securing mechanism of Sweigard in order to prevent rotating and vibration about the upper rod (Sweigard, para. [0011]).
Claim(s) 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Puiu in view of Foster and Sweigard as applied to claim 12 above, and further in view of Giesbert.
Regarding claim 13, Puiu in view of Foster and Sweigard discloses the invention of claim 12 and the combination further discloses wherein a longitudinal axis of the lock portion (Puiu: see annotated fig. 3) extends in the vertical direction (Puiu: see annotated fig. 3) and is pivotable around a horizontal axis (Puiu: see Puiu machine translation pg.  5, para. 6. Puiu does not explicitly disclose that the locking hook of Puiu actuates via bending) in order to unlock the fastening element (Puiu: see Puiu machine translation, para. 44).
Puiu does not explicitly disclose that the lock portion is bendable.
However, Giesbert does disclose a lock portion that is bendable (Giesbert: see Giesbert machine translation, para. 39).
Puiu and Giesbert are considered analogous to the claimed invention because they both are in the field of securing guide rails to the inside of ovens. It would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to modify the upper holding section of Puiu to include the locking mechanism of Giesbert for further secure the upper holding section in place (Giesbert machine translation, para. [0021]).

Annotated Figures

    PNG
    media_image1.png
    736
    975
    media_image1.png
    Greyscale

Annotated Fig. 1
Annotated fig. 1 is an annotation of fig. 7 from Puiu.

    PNG
    media_image2.png
    912
    656
    media_image2.png
    Greyscale

Annotated Fig. 2
Annotated fig. 2 is an annotation of fig. 8c from Foster.

    PNG
    media_image3.png
    805
    1279
    media_image3.png
    Greyscale

Annotated fig. 3
Annotated fig. 3 is an annotation of fig. 6 from Puiu.

    PNG
    media_image4.png
    450
    1193
    media_image4.png
    Greyscale

Annotated fig. 4
Annotated fig. 4 is an annotation of fig. 4 from Giesbert.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to COLE N FRIEDMAN whose telephone number is (571)272-5167. The examiner can normally be reached Monday to Friday 7:30 to 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven McAllister can be reached on (571)272-6785. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/COLE N FRIEDMAN/Examiner, Art Unit 3762  

/STEVEN B MCALLISTER/Supervisory Patent Examiner, Art Unit 3762